DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 17 June 2022. By this amendment, claims 1, 6, 9, 11, 12, 14, 20, 23 and 24 are amended. No claims are canceled or newly added.

Allowable Subject Matter

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, and claims 2-8 and 10-13 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the liner is disposed on the first ILD and on the top surface and an upper sidewall of the at least one metal line, most particularly wherein an upper portion of an at least one top contact has a width W1 and a height H1, wherein a lower portion of the at least one top contact has a width W2 and a height H2, and wherein W1 < W2 and H1 > H2.
Regarding independent claims 14 and 20, and claims 15-19 and 21-25 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein, following formation of the at least one top contact, portions of the liner remain present along the top surface and an upper sidewall of the at least one metal line, most particularly wherein an upper portion of an at least one top contact has a width W1 and a height H1, wherein a lower portion of the at least one top contact has a width W2 and a height H2, and wherein W1 < W2 and H1 > H2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899